IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-92,569-01


                     EX PARTE CURT DANIEL CROWDER, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 1509559-A IN THE 209TH DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                            ORDER

       Applicant was convicted of delivery of 3,4-methylenedioxy-N-methacathinone weighing 4

to 400 grams and sentenced to 25 years’ imprisonment. The First Court of Appeals affirmed his

conviction. Crowder v. State, No. 01-16-00511-CR (Tex. App.–Houston[1st] July 18, 2017, no pet.).

Applicant filed this application for a writ of habeas corpus in the county of conviction, and the

district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       In response to this Court’s remand order, the trial court held a hearing and adopted

Applicant’s proposed findings of fact and conclusions of law. The court found that Applicant’s

claims of ineffective assistance of counsel at trial and in the motion for new trial proceedings had

merit and recommended granting a new trial. We disagree.
                                                                                                    2

       On post-conviction review of habeas corpus applications, the convicting court is the “original

factfinder” and this Court is the “ultimate factfinder.” Ex parte Storey, 584 S.W.3d 437, 439 (Tex.

Crim. App. 2019). In most circumstances, we defer to the trial judge’s findings of fact because the

judge is in the best position to assess witnesses’ credibility. Ex parte Thuesen, 546 S.W.3d 145, 157

(Tex. Crim. App. 2017). However, if our independent review of the record reveals circumstances that

contradict or undermine the trial judge’s findings, we may exercise our authority to enter contrary

findings and conclusions. Storey, 584 S.W.3d at 440. This Court reviews de novo mixed questions

of law and fact that do not depend upon credibility and demeanor. Ex parte Weinstein, 421 S.W.3d

656, 664 (Tex. Crim. App. 2014) (citing Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App.

1997)).We also review de novo conclusions of law. Id.

       Applicant contends that defense counsel failed to object to the exclusion of testimony at a

hearing on a motion to suppress. See Ex parte White, 160 S.W.3d 46, 53 (Tex. Crim. App. 2004).

He avers that this testimony would have shown that the consent to search was involuntary and,

therefore, the inculpatory evidence was inadmissible. However, even if the trial court had allowed

this testimony, the court would not have abused its discretion by denying the motion to suppress. See,

e.g., Miller v. State, 548 S.W.3d 497, 499 (Tex. Crim. App. 2018); Ex parte Thompson, 179 S.W.3d

549, 560 (Tex. Crim. App. 2005). Applicant has not demonstrated that the result of the proceeding

would have been different, but for counsel’s alleged error. Ex parte Niswanger, 335 S.W.3d 611, 615

(Tex. Crim. App. 2011) (citing Strickland v. Washington, 466 U.S. 668, 694 (1984)).

       Further, Applicant has not shown that counsel’s failure to schedule a live hearing and secure

witnesses’ testimony in the motion for new trial proceeding was prejudicial. See, e.g., Ex parte

Bryant, 448 S.W.3d 29, 34-35 (Tex. Crim. App. 2014); Ex parte Overton, 444 S.W.3d 632, 640
                           3

(Tex. Crim. App. 2014).

       Relief is denied.

Filed: October 19, 2022
Do not publish